Citation Nr: 1027388	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-27 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether recoupment of special separation benefits (SSB) in the 
amount of $40, 532.76 is proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to 
August 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 determination by the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Paul, Minnesota, that 
VA compensation benefits would be withheld in order to recoup 
military separation pay received upon his discharge from service.   

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  The Veteran received special separation benefits (SSB) in the 
amount of $40,532.76 upon his separation from service in August 
1992.

2.  Entitlement to disability compensation was established after 
September 15, 1981, for disability incurred in, or aggravated by, 
service, prior to the date of receipt of separation pay. 


CONCLUSION OF LAW

The recoupment of the Veteran's SSB in the amount of $40,532.76 
is proper.  10 U.S.C.A. §§ 1174, 1174a (West 2002 & West Supp. 
2009); 38 C.F.R. § 3.700 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that the 
required notice and assistance provisions of the law have been 
properly applied.  There are some claims, however, to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Specifically, the VCAA has been held not to apply to claims that, 
as in this case, turn on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of this 
appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. 
App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is no 
entitlement under the law to the benefit sought.)  As such, no 
further action is required pursuant to the VCAA. 

Legal criteria

Military members are authorized to receive a special separation 
benefits payment under the authority of 10 U.S.C.A. § 1174a (West 
2002).  Such payments are governed by 10 U.S.C.A. § 1174(h)(2) 
(West 2002).  Under 10 U.S.C.A. §1174 (h)(2), a member who has 
received separation pay under this section, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason of 
his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he is 
entitled under the laws administered by VA, but there shall be 
deducted from that disability compensation an amount equal to the 
total amount of separation pay, less the amount of Federal income 
tax withheld from such pay.

The implementing regulation provides that where entitlement to 
disability compensation was established on or after September 15, 
1981, a veteran who has received separation pay may receive 
disability compensation for disability incurred in or aggravated 
by service prior to the date of receipt of separation pay subject 
to recoupment of the separation pay.  Where payment of separation 
pay was made on or before September 30, 1996, VA will recoup from 
disability compensation an amount equal to the total amount of 
separation pay.  Where payment of separation pay was made after 
September 30, 1996, VA will recoup from disability compensation 
an amount equal to the total amount of separation pay less the 
amount of Federal income tax withheld from such pay. 38 C.F.R. § 
3.700(a)(5)(i) (2009).

Where payment of special separation benefits under 10 U.S.C. 
§ 1174a was made on or after December 5, 1991, VA will recoup 
from disability compensation an amount equal to the total amount 
of special separation benefits less the amount of Federal income 
tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(iii) (2009).  

The VA General Counsel has held that, "[i]n accordance with the 
provisions of 10 U.S.C. § 1174a and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount of 
special separation benefits received by a former member of the 
armed forces." See VAOPGCPREC 14-92; see also VAOPGCPREC 12-96 
(providing that VA is required to recoup from a veteran's VA 
disability compensation the amount of non-disability severance 
pay.)

Analysis 

The Veteran's DD-214 reflects that upon his discharge from 
service in August 1992, he received Special Separation Benefits 
(SSB) in the amount of $40,532.76.

In an August 1993 rating decision, the Veteran was granted 
service connection for fracture of the right patella, right knee 
sprains, right ankle sprains status post ankle reconstructive 
surgery, fracture of the proximal interphalangeal joint (PIP) 
joint of the third finger of the left hand, and fracture of the 
PIP joint of the second finger of the right hand.  The Veteran's 
disabilities were each evaluated as non-compensable. 

In a September 2007, rating decision, the Veteran was granted a 
temporary evaluation of 100 percent for treatment of his service-
connected right knee disability necessitating convalescence, 
effective July 12, 2007.  An evaluation of 10 percent was 
assigned from September 1, 2007.  Evaluation of right ankle 
sprains, status post ankle reconstruction surgery was increased 
to 10 percent effective from August 9, 2007.  

In an October 2007 rating decision, the Veteran was granted 
service connection for mild degenerative changes and small 
effusion status post left knee arthroscopy with an evaluation of 
10 percent disabling effective August 9, 2007.  He was also 
granted service connection for hypertension with a noncompensable 
evaluation.

VA correspondence, dated in November 2007 informed the Veteran 
that it had been proposed that his VA compensation benefits be 
withheld because he had received separation pay upon his 
discharge from service.  By a letter dated in December 2007, the 
Veteran was advised of the RO's final determination in this 
regard.

In an April 2008 RO decision, a temporary evaluation of 100 
percent was assigned for the service-connected right knee 
disability from March 17, 2008 based on treatment necessitating 
convalescence.  An evaluation of 30 percent was assigned from May 
1, 2009.

Based on the forgoing, the evidence is clear that entitlement to 
disability compensation was established after September 15, 1981.  
It is also clear that SSB were paid to the Veteran under 
10 U.S.C.A. § 1174a in September 1992; thus, after December 5, 
1991 and prior to September 30, 1996.  As such, VA is required to 
recoup, from the Veteran's compensation, the total amount of his 
SSB, which is $40, 532.76.

The Veteran has made various contentions as to why his SSB should 
not be recouped.  The Board finds that the contentions are 
without merit.  The Veteran testified at the April 2010 Travel 
Board hearing that he is in disagreement with the law because it 
is too vague.  The Board finds that 10 U.S.C.A. § 1174 (h)(2) is 
quite explicit as to recoupment and clearly delineates the 
pertinent dates. 

The Veteran also testified that he was not properly informed, in 
1992, that if he accepted SSB, and was subsequently granted 
disability benefits, his SSB would be recouped.  The Board notes 
that there is no provision in the law that allows for a waiver of 
recoupment if the Veteran contends that he was not personally 
notified, at the time of accepting SSB, that SSB would be 
recouped if he was subsequently awarded disability benefits.  
Regardless, correspondence from the Office of Legislative 
Liaison, dated in April 2008, notes that the offset of SSB and VA 
disability compensation was referenced in the program guidance 
which implemented the FY 92-93 SSB program, and which was 
available for review by all applicants.  In addition, the Supreme 
Court of the United States has held that everyone dealing with 
the government is charged with knowledge of federal statutes and 
lawfully promulgated agency regulations. Fed. Crop Ins. Corp. v. 
Merrill 332 U.S. 380 (1947).  Thus, regulations are binding on 
all who seek to come within their sphere, "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance." Id. at 385.
 
Finally, in a statement, dated in March 2008, the Veteran averred 
that the law regarding SSB is discriminatory in that it does not 
require recoupment of SSB from service members who received 
compensation for disabilities incurred or aggravated in periods 
of service subsequent to receiving SSB.  The Board is bound by 
the law and is without authority to grant or deny benefits, to 
include recoupment of SSB, on an equitable basis. See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In a case such as this one, where the law and not the evidence is 
dispositive, the claim must be denied because of the absence of 
legal merit or the lack of entitlement under the law. Sabonis, 
supra.  The Board is bound in its decisions by the statutes 
enacted by the Congress of the United States and VA regulations 
issued to implement those laws.  See 38 U.S.C.A. § 7104(c).  See, 
generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board finds that the law, as enacted by Congress and 
implemented by VA regulation, has been correctly applied in this 
case.  The recoupment of the Veteran's SSB in the amount of 
$40,532.76, received when he was discharged from service in 1992, 
by withholding in monthly allotment payments of VA disability 
compensation benefits, is required by law.  10 U.S.C.A. § 1174 
(West 2002), 38 C.F.R. § 3.700(a)(5)(2009).


ORDER

Recoupment of special separation benefits (SSB) in the amount of 
$40,532.76 is proper, and the appeal is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


